  Case 1:20-cv-03395-BMC Document 11 Filed 08/12/20 Page 1 of 1 PageID #: 76



MITCHELL SILBERBERG & KNUPP LLP                                                                         Jeffrey M. Movit
                                                                                             A Professional Corporation
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                  (917) 546-7708 Phone
                                                                                                     (917) 546-7678 Fax
                                                                                                         jmm@msk.com


August 12, 2020

VIA ECF
Hon. Brian M. Cogan, U.S.D.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:       Request for Extension of Time to Respond to Complaint
          Full Circle United, LLC v. Bay Tek Entm't, Inc., No. 1:20-cv-03395-BMC

Dear Judge Cogan:

Our law firm has just been retained as counsel for Defendant Bay Tek Entertainment, Inc. (“Bay
Tek”) in the above-captioned action. We write to request a 30-day extension of time for Bay Tek
to move, answer or otherwise respond to the complaint, i.e. until September 21, 2020, in order to
provide sufficient time to conduct a fact investigation as to Plaintiff’s allegations.

There have been no prior requests for extensions of this deadline. Plaintiff does not object to this
request. An initial status conference is currently scheduled to take place on September 10, 2020
(ECF No. 6). There are no other deadlines.

We greatly appreciate the Court’s consideration of this request.

Respectfully,

/s/ Jeffrey M. Movit
Jeffrey M. Movit
A Professional Corporation for
MITCHELL SILBERBERG & KNUPP LLP




                                                        437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                        Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
12399471.1
